Citation Nr: 1507283	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-02 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents Education Assistance under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to July 1976 and from November 1980 to February 1990.  The Veteran died on January [redacted], 2008.  The Appellant is his daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Appellant was born on January [redacted], 1978.

2.  The Veteran died on January [redacted], 2008.

3.  In an April 2009 rating decision, service connection was granted for the cause of the Veteran's death.

4.  Prior to his death, the Veteran had not been granted permanent and total disability for service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to Dependents Education Assistance have not been met.  38 U.S.C.A. §§ 3500, 3501 (West 2014); 38 C.F.R. §§ 38 C.F.R. § 21.3040 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants with respect to Chapter 35 education benefits claims.  The Appellant was provided notice of the applicable regulations in a November 2012 statement of the case.  Further, she was provided the opportunity to participate in the processing of her claim.  Indeed, during the pendency of the appeal, she submitted evidence and argument that demonstrated actual knowledge of the information and evidence needed to substantiate her claim.  Thus, the Board finds that the purpose behind the duty to notify and assist requirements has been satisfied.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Further, in the circumstances of this case, the Board finds that additional efforts to notify and/or assist the Appellant at this point would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  As will be discussed below, the salient issues with respect to the above-captioned claim are (1) the Appellant's age at the time of the Veteran's death and (2) whether the Veteran had been determined to be permanently and totally disabled by VA prior to his death.  The Appellant's birthday and the date of the Veteran's death are not in dispute, neither is the issue of whether the Veteran had been deemed to be permanently and totally disabled by VA.  Consequently, any error regarding VA's duty to notify or assist was not harmful to the essential fairness of the proceeding.  Therefore, the Appellant will not be prejudiced by addressing the merits of her claim herein.

In order to establish eligibility for Chapter 35 benefits requires, an appellant must not reach his/her 26th birthday on or before the effective date of a finding that the sponsoring veteran died due to service-connected disability or before the effective date of a finding that the sponsoring veteran was permanently and totally disabled due service-connected disability.  38 C.F.R. § 21.3040(c).

The evidence of record demonstrated that the Veteran died on January [redacted], 2008.  In an April 2009 rating decision, service connection was granted for the cause of the Veteran's death.  However, the Appellant's birth certificate demonstrates that she was born on January [redacted], 1978.  Given her birthdate, the Appellant was 26 years old on January [redacted], 2004, more than 4 years prior to the Veteran's death.  As such, the Appellant attained the age of 26 prior to the date of the Veteran's service-connected death.  Thus, on this basis, she is not eligible for Chapter 35 education benefits.

The Appellant contends that she was "well under" the age of 26 when the Veteran was "deemed disabled by VA."  Indeed, the earliest effective date for the Veteran's service-connected disabilities was February 10, 1990.  However, the salient question is the Appellant's age at the time the Veteran was deemed permanently and totally disabled due to his service-connected disability.  Prior to the Veteran's death, service connection was granted for several of the Veteran's disabilities.  Pursuant to these service-connected disabilities, the Veteran was granted a total rating for brief periods for convalescence, but VA never determined that the Veteran was permanently and totally disabled due to his service-connected disabilities.  As such, on this basis, the Board finds that the Appellant is not eligible for Chapter 35 education benefits.

The Board finds no other basis on which to conclude that the Appellant is eligible for Chapter 35 education benefits and, thus, the claim is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to Chapter 35 education benefits is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


